DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1-17, the limitations: (Cl. 1 and 10) “a user-behavior collecting unit”, “a data computing unit”, “a message broadcasting unit”, “apparatus”, “apparatus-status collecting unit”, (Cl. 2 and 11) “data inquiring unit”, and (Cl. 7 and 14) “operating behavior collecting unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder (i.e., “unit” or “apparatus”), that is modified by functional language, without reciting sufficient structure, material or acts for performing the claimed function (see MPEP §2181).
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-17 have been interpreted to cover the corresponding structure 
For a computer-implemented 35 U.S.C. 112(f) claim limitation directed to a specific computer function (such as the claimed functions performed by the various limitations as pointed to above), the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (see MPEP §2181(B)). 
In this case, however, the specification does not appear to describe, in sufficient detail, a corresponding algorithm for performing the various claimed specific functions. Thus claim 1-17 are rejected as failing to distinctly claim the subject matter which applicant regards as the invention.
In response to the Office action, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) Present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function).
In order to avoid interpretation under 35 U.S.C. 112(f) and thus the rejection under 35 U.S.C. 112(b), the Examiner suggests the following claim amendments:
“1. (Currently Amended) … a server, comprising a processor for executing computer-readable code, the computer-readable code comprising a user-behavior collecting unit, a data computing unit and a message broadcasting unit; …
at least one apparatus, comprising a processor configured to execute an apparatus function and correspondingly generate an apparatus data; and
an apparatus-status collecting unit comprising computer-readable code configured to collect the apparatus data from the apparatus and periodically upload the collected apparatus data to the database for storing according to an upload-period …”;

“2. (Currently Amended) The system in claim 1, wherein the computer-readable code at the server further comprises a data inquiring unit …”;

“7. (Currently Amended) The system in claim 1, further comprising an operating behavior collecting unit connected with the at least one apparatus, the operating-behavior collecting unit comprising a processor [[is]] configured to ...”;
“10. (Currently Amended) A method for updating upload-period of apparatus data, comprising following steps:
a) generating a threshold upper limit and a threshold lower limit according to a default parameter and storing the threshold upper limit and the threshold lower limit in a database by a server, the server comprising a processor for executing computer-readable code, the computer-readable code comprising a user-behavior collecting unit, a data computing unit and a message broadcasting unit; 
b) continually collecting, by an apparatus-status collecting unit comprising computer readable code, an apparatus data from at least one apparatus and periodically uploading the collected apparatus data to the database according to an upload-period ; 
c) collecting usage information generated while the apparatus data stored in the databased is accessed by [[a]] the user-behavior collecting unit ; 
d) calculating a usage heat of the apparatus data according to the usage information by [[a]] the data computing unit ; 
e) generating a first adjusting parameter when the usage heat is determined higher than the threshold upper limit and generating a second adjusting parameter when the usage heat is determined lower than the threshold lower limit by the data computing unit; 
f) broadcasting the first adjust parameter or the second adjusting parameter to the apparatus-status collecting unit by [[a]] the message broadcasting unit ; and …”; 
“11. (Currently Amended) The system in claim 1, wherein the computer-readable code at the server further comprises a data inquiring unit …”; and

“14. (Currently Amended) The method in claim 10, further comprising following steps: 
i1) recording an operating information by an operating-behavior collecting unit comprising computer readable code while a user operates the apparatus...”.

	Claims not specifically addressed are rejected under 35 U.S.C. §112(b) based on their dependency to one or more of the above mentioned claims.	


Allowable Subject Matter
Claims 1-17 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or render obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention, in the specific combinations and manner recited within the claims, the features of:
“…wherein, the user-behavior collecting unit is configured to collect usage information generated while the apparatus data stored in the databased is accessed, the data computing unit is configured to calculate an adjusting parameter according to the usage information, the message broadcasting unit is configured to broadcast the adjusting parameter to the apparatus-status collecting unit, and the apparatus-status collecting unit is configured to update the upload-period according to the adjusting parameter.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441